March 8, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

   REED & ABRASLEY, P.L.L.C., ROBERT S. ABRASLEY, JOEL D. REED AND
                ROBERT S. ABRASLEY, P.C., Appellants

NO. 14-11-00540-CV                      V.

    MICHAEL G. SHEBAY AND ANDREW SHEBAY & CO., P.L.L.C., Appellees
                       ____________________

      Today the Court heard the parties joint motion to dismiss the appeal from the
judgment signed by the court below on March 24, 2011. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.